Title: To Thomas Jefferson from Edmond Charles Genet, 27 October 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 27. 8bre. 1793. l’an 2e. de la Repe. fse.

Je viens de recevoir avec votre lettre du 3. de ce mois l’acte de déstitution du Citoyen duplaine Vice Consul de la Republique à Boston et Je m’empresse de vous déclarer que Je n’en reconnois point la validité parceque la Constitution des Etats unis n’a point donné au Président le droit qu’il paroit vouloir s’arroger aujourdhui. Elle l’a chargé Comme premier Ministre du peuple Americain d’admettre et de recevoir les Ministres des nations Etrangeres accredités auprès de la grande Confederation Americaine et leurs Agens Consulaires departis auprès des Etats particuliers; mais en lui Confiant cette fonction officielle elle ne lui a point donné le pouvoir de les destituer de les renvoyer ou de les suspendre lorsqu’ils ont été admis, de pareils actes ne peuvent etre éxercés M., que par le souverain de ces Agens ou par celui auprès duquel Ils resident; de la part de leur souverain leur rappel ne peut être que l’éffet de sa volonté particuliere ou la suite de négociations entamées avec lui pour cet objet. De la part du Souverain auprès duquel ils sont accredités leur renvoi ou leur suspension ne peut être que le resultat d’un acte de Justice reguliere ou d’un acte arbitraire; Si c’est un acte de Justice nationale Il faut que le souverain se soit entouré de toutes les lumieres possibles sur un objet aussi important afin d’être en mesure de prouver au Souverain Etranger que son Ministre étoit indigne de sa Confiance et que sa suspension ou son renvoi etoient indispensables; Si c’est un acte Arbitraire Il rentre dans la Classe des actes d’agression Il devient un cas de guerre et vous savés Mr. qu’à cet égard la Constitution des Etats unis a reservé aux Représentants du peuple le droit de prononcer.
Je ne me rappelle point ce que les écrits poudreux de Grotius de Vatel de Puffendorff de Wiquefort disent à ce sujet, J’ai oublié dieu
 
merci ce que ces publicistes gagés par des tyrans ont écrit sur les droits des nations dans un tems où elles étoient toutes dans les fers; mais les bases fondamentales de votre liberté et de la nôtre sont gravées dans ma Memoire en Caracteres inéffacables; mais les droits de l’homme sont renfermés dans mon cœur avec le feu de la vie; mais J’ai Constament sous les yeux votre Constitution et la nôtre, et c’est parceque Je suis pénétré des intentions Justes est sages de ceux qui les ont dicté que Je vous demande Mr., d’inviter Mr. le President des Etats unis à faire éxaminer par la Legislature qui représente le peuple Souverain du Massachusset la Conduite du Citoyen duplaine de même que J’ai demandé qu’éxamen fut fait de la mienne dans le prochain Congrès.
Dans des gouvernements Comme les nôtres les affaires politiques ne peuvent être Jugées que par les Corps politiques et si le Vice Consul duplaine a manqué aux loix particulieres du Massachusset ou aux loix Generales de l’union que ce gouvernement est chargé de maintenir c’est à lui à prendre Connoissance de ce crime de leze nation en premiere instance et c’est à ses officiers à les denoncer au gouvernement federal afin que l’agent Etranger qui se trouveroit avoir violé les loix du pays soit puni par son souverain S’il merite de l’être. Je suis d’autant plus fondé, Mr., à insister sur cette marche que trois fois l’avocat du gouvernement federal à Boston à éssayé d’accuser auprès de la Cour de circuit le Citoyen duplaine, que trois fois un Juré populaire et vertueux a rejetté ses moyens et qu’enfin ce Vice Consul a été acquité de la maniere la plus honorable. En éffet comment auroit on pu trouver lieu à accusation contre lui puisqu’il n’a agi que d’après les traités, que d’après ses Instructions que d’après les décisions du gouvernement federal communiquées à tous les Etats qui confient aux Consuls françois la garde même des prises supposées faites dans la Jurisdiction des Etats unis, et qu’il a prouvé demonstrativement qu’il n’avoit point eu l’intention de resister par la force aux ordres qui lui avoient été intimés par une autorité Judiciaire quoiqu’ils fussent contraires aux droits politiques de la nation francoise.
